Appeal from an order of the Family Court, Seneca County (W. Patrick Falvey, J.), entered February 24, 2005 in a proceeding pursuant to Family Court Act article 6. The order, among other things, continued the terms and conditions of the prior custody and visitation order of the Family Court, Cortland County, with respect to the parties’ child.
*1190It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject petitioner’s contention that Seneca County Family Court lacked subject matter jurisdiction over this proceeding seeking enforcement of a prior order of Cortland County Family Court determining the issues of custody and visitation with respect to the parties’ child (see Family Ct Act § 651 [b]). Petitioner resided with the parties’ child in Seneca County at the time she commenced this proceeding, and thus the proceeding was properly commenced in Seneca County (see § 171; Matter of Feeney v Graef, 233 AD2d 941, 942 [1996]). In any event, by choosing the venue petitioner waived any objection to it (see generally Matter of Grune v Grenis, 171 AD2d 1070 [1991]). Finally, we reject the further contention of petitioner that the court erred in directing her to provide her residential telephone number to respondent. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.